Exhibit 10.4

 

ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, OH 44146

 

July 22, 2018

Mr. Doug Keare

Chief Operating Officer

ViewRay, Inc.
c/o ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, OH 44146

 

Dear Doug:

This letter agreement (the “Agreement”) sets forth our mutual agreement
concerning the termination of your employment as an executive officer and
employee of ViewRay, Inc., a Delaware corporation (the “Company”).  The
Agreement supersedes the terms provided for in the offer letter entered into by
you and the Company on April 30, 2015 (the “Offer Letter”).

1.Termination.  Your employment with the Company and its subsidiaries and
affiliates will terminate in all capacities as of July 22, 2018 (the “Effective
Date”); provided, however, that you hereby resign, effective as of the date of
this Agreement, from your position as Chief Operating Officer and from all other
officer positions, directorships and positions that you currently hold with the
Company or any of its subsidiaries or affiliates.

2.Consulting Engagement.  Subject to your compliance with your obligations under
this Agreement and in consideration of the covenants set forth herein and the
waiver and release set forth below and the reaffirmation of such release at the
conclusion of the Consulting Period (as defined below) by signing Schedule B,
you will be engaged as a consultant to the Company for a period  beginning on
the Effective Date and ending on the six-month anniversary of the Effective
Date, unless earlier terminated by you or the Company upon 30 days written
notice (the “Consulting Period”).  Your services hereunder during the Consulting
Period shall consist of such consulting and advisory services, and shall be
provided at such times, as may be requested from time to time by the Company;
provided, however, that such services shall not be required for more than an
average of forty (40) hours per month with any fewer or additional hours in a
given month subject to the mutual agreement of the parties.  During the
Consulting Period, you will not be treated as an employee of the Company or any
of its subsidiaries or affiliates at any time after the Effective Date
including, without limitation, during the Consulting Period, for any purposes,
including, without limitation, for purposes of any past, present or future
employee benefit

--------------------------------------------------------------------------------

plan, program or arrangement of the Company or any of its subsidiaries or
affiliates, except as provided for under the ViewRay, Inc. 2015 Equity Incentive
Award Plan (the “Equity Plan”) as set forth in Section ‎3(d).  Your services
hereunder during the Consulting Period, if any, will be performed in the
capacity of an “independent contractor.”

3.Payments and Benefits.  Subject to your compliance with your obligations under
this Agreement and in consideration of the covenants set forth herein and the
waiver and release set forth below, and provided that you do not revoke this
Agreement in accordance with Section ‎16(i), the Company will provide you with
the following payments and benefits:

(a)Payment.  The Company will pay you an amount equal to six months of your
current base salary, or $164,800 (the “Severance Payment”), to be paid in equal
installments in accordance with the Company’s usual payroll practices during the
Consulting Period.  In the event that the Company or you terminate this
Agreement, the Company shall accelerate any portion of the Severance Payment
that has not yet been paid as of the end of the Consulting Period and pay it as
soon as reasonably practicable, but not later than the next regularly scheduled
payroll date following the date on which the Consulting Period ends.  It is
understood that you are entitled to the Severance Payment and that it is not
consideration for your continued consulting service with the Company.  As such
your right to receive the Severance Payment is only conditioned upon your
release of claims, contained herein.  In the event of a conflict between this
subsection and any other section of this Agreement, this subsection shall
control.  

(b)2018 Performance Bonus.  In consideration for your services rendered pursuant
to your employment with the Company in 2018 up through the Effective Date, the
Company will pay you an amount equal to $74,891 (the “2018 Pro-Rata Bonus”),
which represents the amount of the performance bonus you would have received for
the 2018 Fiscal Year, prorated for the number of days you served as Chief
Operating Officer.  This amount has been determined using (i) actual performance
for the first and second quarters of 2018 for the portion of the annual bonus
based on the achievement of financial metrics, and (ii) targeted performance for
the third and fourth quarters of 2018 through the Effective Date for the portion
of the annual bonus based on the achievement of financial metrics.  In
consideration of your consulting services, the Company will pay you an
additional amount equal to $47,275 (the “Additional Bonus”), which represents
one-half of the amount of the performance bonus you received for the 2017 Fiscal
Year.  Your 2018 Pro-Rata Bonus and Additional Bonus will be paid in equal
installments in accordance with the Company’s usual payroll practices during the
Consulting Period.  In the event that the Company terminates this Agreement
without Cause or if you die or become disabled prior to the six-month
anniversary of the Effective Date, any portion of the 2018 Pro-Rata Bonus or the
Additional Bonus that has not yet been paid as of the end of the Consulting
Period, will be paid to you as soon as

2

--------------------------------------------------------------------------------

reasonably practicable, but not later than the next regularly scheduled payroll
date following the date on which the Consulting Period ends.  In the event you
terminate this Agreement prior to six (6) months following the Effective Date,
you will not be entitled to receive any portion of the 2018 Pro-Rata Bonus that
has not yet been paid, but you will continue to receive the Additional Bonus
paid on the same schedule as if you had continued to provide services to the
Company pursuant to the terms of this Agreement.

(c)Continuation of Medical Benefits.   Provided that you timely and properly
apply for continued medical insurance coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company will, for six
(6) months following the Effective Date, reimburse you for the cost of the
insurance premiums for such coverage (in an amount expected to be $2,200 per
month).

(d)Company Stock Options and Restricted Stock Units.  As of the date hereof, you
hold (i) exercisable options (the “Exercisable Options”) to purchase 370,389
shares of the Company’s common stock (“Common Stock”), as evidenced by the Stock
Option Grant Notices described on Schedule A hereto, and (ii) unexercisable
options (the “Unexercisable Options”) to purchase 309,295 shares of Common
Stock, as evidenced by the Stock Option Grant Notices described on Schedule A
hereto (together, the “Options”). For purposes of the Options, your termination
will not be considered a Termination of Service as defined in the Equity Plan,
and the Options will not expire under the terms of your Stock Option Grant
Notices.  Your work providing services as a consultant will be considered
continuing service for the Company, and your Options will continue to vest in
accordance with the vesting schedule provided in the Stock Option Grant Notices
during the Consulting Period.  Unless the Consulting Period is terminated by
you, on the final day of the Consulting Period, any unvested equity awards you
hold that would have vested during a period equal to 6 months from the Effective
Date shall vest and become exercisable immediately on the final day of the
Consulting Period. For the avoidance of doubt, the final day of the Consulting
Period will represent a Termination of Service pursuant to the Equity Plan.  The
Options may not be exercised to any extent after the expiration of three (3)
months following the final date of the Consulting Period or, in the case of your
death or disability, the expiration of one (1) year from the final date of the
Consulting Period.  The terms provided by the Equity Plan and the Stock Option
Grant Notices shall continue to apply during the Consulting Period.  

4.Vacation.  Any accrued but unused vacation you have as of the Effective Date
will be paid to you in accordance with the Company’s vacation policy.

5.Reimbursement Expenses.  During the Consulting Period, the Company will
promptly reimburse you for pre-approved business expenses incurred in connection
with travel at the Company’s request (which shall be in

3

--------------------------------------------------------------------------------

accordance with the Company’s policies) and any other business expenses which
are authorized or approved by the Company in advance.

6.No Other Compensation or Benefits for Which You May Have Been Eligible.  The
compensation provided for in Section ‎3 replaces any compensation under Section
11 of the Offer Letter.  By entering into this Agreement, you agree that you
will not be entitled to any compensation in connection with your termination as
set forth in the Offer Letter.  Further, except as otherwise specifically
provided herein or as required by Section 4980B(f) of the Internal Revenue Code
(the “Code”) (relating to COBRA coverage) or other applicable law, you will not
be entitled to any compensation or benefits or to participate in any past,
present or future employee benefit programs or arrangements of the Company or
any of its subsidiaries or affiliates on or after the Effective Date.

7.Cooperation.  From and after the date hereof, you will (i) cooperate in all
reasonable respects (after taking into account any employment obligations or
business endeavors you may have and such obligation to cooperate shall not
require you to provide any such cooperation to the extent it would unreasonably
interfere with such employment or business endeavors) with the Company and its
subsidiaries and affiliates and its directors, officers, attorneys and experts
in connection with the conduct of any action, proceeding, investigation or
litigation involving the Company or any of its subsidiaries or affiliates,
including any such action, proceeding, investigation or litigation in which you
are called to testify and (ii) promptly respond to all reasonable requests by
the Company and its subsidiaries and affiliates relating to information
concerning actual or prospective customers of the Company or any subsidiary or
affiliate which may be in your possession.  The Company will reimburse you for
any reasonable out-of-pocket expenses incurred by you in connection with any
such cooperation by you, provided that such expenses have been approved in
writing in advance by the Chief Executive Officer or the Board of Directors of
the Company.  To the extent that such expenses are reasonably estimated by you
to be other than de minimis, the Company shall, subject to the approval set
forth in the preceding sentence, advance you the amount of expenses that you
reasonably believe you will incur in connection with such cooperation for the
ensuing 15 day period upon your agreement to properly account to the Company for
actual expenses and to pay back the Company any amount of such advancements that
are not actually used to pay such estimated expenses.

8.Return of Property.  You represent that you have surrendered or will surrender
within 10 days after the Effective Date to the Company all property of the
Company and its subsidiaries and affiliates in your possession and all property
made available to you in connection with your employment by the Company
including, without limitation, any and all records, manuals, customer lists,
notebooks, computers, computer programs and files, papers, electronically stored
information and documents kept or made by you in connection with your
employment.

4

--------------------------------------------------------------------------------

9.Non-Disparagement.  You shall refrain from any derogatory or disparaging
comments about the Company and its affiliates and any of their respective
directors, officers and executives, including any such comments relating to your
employment, service as a director or separation from service; provided, however,
that this obligation shall not apply to or restrict the communication of
information by you to any state or federal law enforcement agency or testimony
or disclosure compelled by law or regulation or process of law.  A violation, or
threatened violation, of this Section ‎10 may be temporarily enjoined by a duly
authorized court.  The rights afforded under this Section ‎10 are in addition to
any and all rights and remedies otherwise afforded by applicable law.

10.Release.  

(a)General Release.  In consideration of the Company’s obligations under this
Agreement and for other valuable consideration, you hereby release and forever
discharge the Company, its subsidiaries and affiliates and each of their
officers, employees, directors and agents (collectively, the “Released Parties”)
from any and all claims, actions and causes of action (collectively, “Released
Claims”), including, but not limited to, any claims for wages, bonuses,
employment benefits, or damages, restitution or other relief of any kind
whatsoever, including without limitation claims arising out of any contracts,
express or implied, any covenant of good faith and fair dealing, express or
implied, any theory of unlawful discharge, any theory of discrimination,
harassment or retaliation, any theory of defamation, any theory of fraud or
misrepresentation, any theory of negligence or any other violation of tort
law.  The Released Claims also include any claim arising out of any federal,
state or other governmental statute or ordinance, including, without limitation,
any rights or claims under the Fair Labor Standards Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of 1991,
the Older Worker Benefits Protection Act, the Equal Pay Act, the Americans with
Disabilities Act, the Rehabilitation Act of 1973, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act, and the Employee
Retirement Income Security Act of 1974; the California Fair Employment and
Housing Act, Cal. Gov’t Code, § 12900 et seq.; the California Unruh Civil Rights
Act, Cal. Civ. Code § 51; the California Sexual Orientation Bias law, Cal. Lab.
Code § 1102.1; Cal. Lab. Code § 1102.5; any other provision of the California
Labor Code, including without limitation California Labor Code §§ 203, 218,
226.7, 510, 515, 1194, 2698 et seq.; the California Business and Professions
Code § 17200 et seq.; and any other federal, state, local or municipal statute,
order, or ordinance, each as amended. This Section ‎11(a) does not apply to any
Released Claims that you may have as of the date you sign this Agreement arising
under the Federal the Age Discrimination in Employment Act of 1967, as amended,
and the applicable rules and regulations promulgated thereunder (“ADEA”) or the
Older Workers Benefit Protection Act of 1990 (“OWBOP”).  Released Claims arising
under ADEA are addressed in Section ‎11(b) of this Agreement.  This waiver and
release shall not preclude you or the Company from filing a claim in

5

--------------------------------------------------------------------------------

accordance with Section ‎14, below, for the exclusive purpose of enforcing their
respective rights under this Agreement.  Notwithstanding any other provision of
this Agreement, nothing in this Agreement shall affect or modify the Company’s
or your obligations under the Consulting Agreement.  

The Parties agree that this is a compromise settlement of all claims and
therefore it is not an admission of liability on the part of the Company.  The
Executive agrees and acknowledges that the release contained in this Section ‎10
applies to all unknown and unanticipated injuries and/or damages (as well as
those now disclosed).  Section 1542 of the California Civil Code provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which is
known by him/her must have materially affected his/her settlement with the
debtor.

By signing this Agreement, you waive the provisions of Section 1542.  Further,
you agree that the benefits provided under this agreement are in lieu of any
benefits (including but not limited to severance) you may have been entitled to
upon separation based upon any oral or written promises made to you, including
those outlined in your Offer Letter.

(b)Specific Release of ADEA Claims.  In consideration of the payments and
benefits provided to you under this Agreement, you hereby release and forever
discharge the Company, its subsidiaries and affiliates and each of their
officers, employees, directors and agents from any and all Released Claims that
you may have as of the date you sign this Agreement arising under ADEA.  By
signing this Agreement, you hereby acknowledge and confirm the following: (i)
you were advised by the Company in connection with your termination to consult
with an attorney of your choice prior to signing this Agreement and to have such
attorney explain to you the terms of this Agreement, including, without
limitation, the terms relating to your release of claims arising under ADEA;
(ii) you have been given a period of not fewer than 45 days to consider the
terms of this Agreement and to consult with an attorney of your choosing with
respect thereto; (iii) you are providing the release and discharge set forth in
this Section ‎‎10(b) only in exchange for consideration in addition to anything
of value to which you are already entitled; (iv) you will have seven days
following your execution of this agreement to revoke your signature by
notifying, in writing, ViewRay, Inc. 2 Thermo Fisher Way, Oakwood Village, OH
44146, Attention: Daniel Moore, Chairman; (v) this agreement will be effective
as of the eighth day following the execution of this Agreement, assuming you
have not delivered a revocation; and (vi) you have received the disclosure
required by the OWBPA and attached hereto as Schedule C, identifying and
comparing the job positions eliminated and retained in conjunction with this
Agreement.

11.Reaffirmation of Release.  As a condition of receiving the compensation
outlined in Section ‎3, you agree that, on the last day of the

6

--------------------------------------------------------------------------------

Consulting Period, you will execute the reaffirmation of your release, as set
forth in Schedule B hereto.

12.Restrictive Covenants.  

(a)Reaffirmation of Restrictive Covenants.  You acknowledge that you are, and
will remain, subject to the Confidentiality, Inventions and Non-Interference
Agreement (the “Restrictive Covenant Agreement”), signed in conjunction with
your Offer Letter.  You agree that the provisions of the Restrictive Covenant
Agreement will continue to apply until the end of the Consulting Period, plus
any additional years provided for in the Restrictive Covenant Agreement.

(b)Confidentiality.

(i)Confidentiality.  You agree that you will not at any time, except with the
prior written consent of the Company, directly or indirectly, reveal to any
person, entity or other organization (other than the Company or its employees,
officers, directors or agents) or use for your own benefit any Confidential
Information (as defined below).  Notwithstanding anything in this Section ‎13(b)
to the contrary, in the event that you become legally compelled to disclose any
Confidential Information, you will provide the Company with prompt written
notice so that the Company may seek a protective order or other appropriate
remedy.  In the event that such protective order or other remedy is not
obtained, you will furnish only that portion of such Confidential Information or
take only such action as is legally required by binding order and you will
exercise reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded for any such Confidential Information.

(ii)Confidential Information.  “Confidential Information” means, without
limitation and regardless of whether such information or materials are expressly
identified as confidential or proprietary, (i) any and all non-public,
confidential or proprietary information of the Company or any of its
subsidiaries or affiliates, (ii) any information of the Company or any of its
subsidiaries or affiliates that gives the Company or any of its subsidiaries or
affiliates a competitive business advantage or the opportunity of obtaining such
advantage, (iii) any information of the Company or any of its subsidiaries or
affiliates the disclosure or improper use of which would reasonably be expected
to be detrimental to the interests of the Company or any of its subsidiaries or
affiliates and (iv) any trade secrets of the Company or any of its subsidiaries
or affiliates.  Confidential Information also includes any non-public,
confidential or proprietary information about, or belonging to, any third party
that has been entrusted to the Company or any of its subsidiaries or
affiliates.  The term “Confidential Information” shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by you, or at your direction.

7

--------------------------------------------------------------------------------

(iii)Whistleblower Protection.  Notwithstanding anything in this Agreement or
otherwise, it is understood that you have the right under federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as
well as certain other governmental authorities and self-regulatory
organizations, and as such, nothing in this Agreement or otherwise is intended
to prohibit you from disclosing this Agreement to, or from cooperating with or
reporting violations to, the SEC or any other such governmental authority or
self-regulatory organization, and you may do so without notifying the
Company.  The Company may not retaliate against you for any of these activities,
and nothing in this Agreement or otherwise would require you to waive any
monetary award or other payment that you might become entitled to from the SEC
or any other governmental authority.

(c)Restrictions on Solicitation.  During the period beginning on the Effective
Date and ending on the first anniversary of the date the Consulting Period ends
(the “Restricted Period”), you will not, without the Company’s express written
consent, directly or indirectly, solicit any employees, agents or consultants of
the Company or its subsidiaries or affiliates to do anything from which you are
restricted by reason of this Agreement nor will you, directly or indirectly,
solicit or aid others to solicit any employees, agents or consultants of the
Company or any of its subsidiaries or affiliates to terminate their employment
or engagement with the Company or any of its subsidiaries or affiliates and/or
to enter into an employment, agency or consultancy relationship with you or any
other person or entity with whom you are affiliated; provided, however, that you
shall not be deemed to be in breach of your obligations under this Section
12(c), (i) to the extent that any future employer of yours solicits any
employees, agents or consultants of the Company without your participation or as
a result of any general solicitation targeted at the public generally or (ii)
you share any job posting of any future employer generally with any of your
professional or personal social media contacts.

13.Certain Remedies.  

(a)Cessation of Payments and Benefits.  In the event that you (i) file any
charge, claim, demand, action or arbitration with regard to your employment,
compensation or termination of employment under any federal, state or local law,
or an arbitration under any industry regulatory entity, except in either case
for a claim for breach of this Agreement or failure to honor the obligations set
forth herein, or (ii) breach any of the covenants contained in this Agreement,
the Company shall be entitled to cease making any payments or providing any
benefits due hereunder.

(b)Arbitration.  Each of the parties hereto hereby consents to the jurisdiction
of all state and federal courts located in San Mateo County, California, as well
as to the jurisdiction of all courts to which an appeal may be taken from such
courts, for the

8

--------------------------------------------------------------------------------

purpose of any suit, action or other proceeding arising out of, or in connection
with, this agreement or any of the transactions contemplated hereby, including,
without limitation, any proceeding relating to ancillary measures in aid of
arbitration, provisional remedies and interim relief, or any proceeding to
enforce any arbitral decision or award. Each party hereby expressly waives any
and all rights to bring any suit, action or other proceeding in or before any
court or tribunal other than the courts described above and covenants that it
shall not seek in any manner to resolve any dispute other than as set forth in
this Section ‎14 or as provided in the Restrictive Covenants Agreement, or to
challenge or set aside any decision, award or judgment obtained in accordance
with the provisions hereof.  Each of the parties hereto hereby expressly waives
any and all objections it may have to venue, including, without limitation, the
inconvenience of such forum, in any of such courts. In addition, each of the
parties consents to the service of process by personal service or any manner in
which notices may be delivered hereunder in accordance with Section ‎16(j) of
this agreement.

(c)Waiver of Jury Trial.  Each of the parties hereto hereby voluntarily and
irrevocably waives trial by jury in any action or other proceeding brought in
connection with this agreement or any of the transactions contemplated hereby.

14.Section 409A.

(a)General.  The intent of the parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and interpretive guidance promulgated thereunder (collectively,
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.  The Company and
you shall take commercially reasonable efforts to reform or amend any provision
hereof consistent with the foregoing intent of the parties to the extent that
the Company reasonably determines that such provision would or could reasonably
be expected to cause you to incur any additional tax or interest under Section
409A, provided that any such modifications shall not increase the, or result in
any, cost or liability to the Company.  

(b)Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
designated under this Agreement as payable upon your termination of employment
shall (subject to Section 409A(a)(2)(B)(i) of the Code) be payable only upon
your “separation from service” with the Company within the meaning of Section
409A.

(c)Expense Reimbursements.  To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such

9

--------------------------------------------------------------------------------

reimbursements payable to you shall be paid to you no later than December 31 of
the year following the year in which the expense was incurred; provided that you
submit your reimbursement request promptly following the date the expense is
incurred in accordance with the Company’s expense reimbursement policy, the
amount of expenses reimbursed in one year shall not affect the amount eligible
for reimbursement in any subsequent year, and your right to reimbursement under
this Agreement will not be subject to liquidation or exchange for another
benefit.

15.Miscellaneous.

(a)Entire Agreement.  This Agreement and any terms provided for in the
Restrictive Covenant Agreement or the Stock Option Grant Notices set forth the
entire agreement and understanding of the parties hereto with respect to the
matters covered hereby and supersede and replace any express or implied prior
agreement with respect to the terms of your employment and the termination
thereof which you may have had with the Company or any of its subsidiaries or
affiliates.  This Agreement may be amended only by a written document signed by
the parties hereto.

(b)Governing Law.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of California (determined without regard
to the choice of law provisions thereof).  

(c)Withholding Taxes.  Any payments made or benefits provided to you under this
Agreement will be reduced by any applicable withholding taxes.

(d)Voluntary Assent.  You affirm that you have read this Agreement, and
understand all of its terms, including the full and final release of claims set
forth in Section ‎11.  You further acknowledge that you have voluntarily entered
into this Agreement; that you have not relied upon any representation or
statement, written or oral, not set forth in this Agreement; that the only
consideration for signing this Agreement is as set forth herein; and that this
document gives you the opportunity and encourages you to have this Agreement
reviewed by your attorney and/or tax advisor.

(e)Waiver.  The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same.  Waiver by either party hereto
of any breach or default by the other party of any term or provision of this
Agreement will not operate as a waiver of any other breach or default.

(f)Severability.  In the event that any provision of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of the Agreement will not in any way be affected or impaired
thereby.  If any provision of this Agreement is held to be excessively broad as
to duration, activity or subject, such provision will be construed by

10

--------------------------------------------------------------------------------

limiting and reducing it so as to be enforceable to the maximum extent allowed
by applicable law.

(g)Counterparts.  This Agreement may be executed in one or more counterparts,
which together will constitute one and the same agreement.

(h)Successors and Assigns.  Except as otherwise provided herein, this Agreement
will inure to the benefit of and be enforceable by you and the Company and your
and its respective successors and assigns.

(i)Revocation.  This Agreement may be revoked by you within the 7-day period
commencing on the date you sign this Agreement (the “Revocation Period”).  In
the event of any such revocation by you, all obligations of the Company and you
under this Agreement will terminate and be of no further force and effect as of
the date of such revocation.  No such revocation by you will be effective unless
it is in writing and signed by you and received by the Company prior to the
expiration of the Revocation Period.

(j)Notices.  Any notices required or made pursuant to this Agreement will be in
writing and will be deemed to have been given when delivered or mailed by United
States certified mail, return receipt requested, postage prepaid, as follows:

Doug Keare:

at the address reflected in the Company’s records as of the Effective Date, as
updated from time to time

if to the Company:

ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, OH 44146
Attention: Daniel Moore, Chairman

 

or to such other address as either party may furnish to the other in writing in
accordance with this Section ‎16(j).  Notices of change of address will be
effective only upon receipt.

 

[The Following Page is the Signature Page]

 

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

VIEWRAY, INC.

By:

/s/ Daniel Moore

Name:Daniel Moore

Title:Chairman of the Board, ViewRay Inc.

 

Accepted and Agreed:

/s/ Doug Keare

Doug Keare

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page for Doug Keare Separation and Consulting Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Stock Option Agreements (Exercisable Options)

No. of Shares of Common Stock

Grant Date

213,504

July 23, 2015

79,170

September 4, 2015

70,839

February 18, 2017

6,876

April 16, 2018

Stock Option Agreements (Unexercisable Options)

No. of Shares of Common Stock

Grant Date

56,180

July 23, 2015

20,830

September 4, 2015

129,161

February 18, 2017

103,124

April 16, 2018

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

 

REAFFIRMATION PAGE

 

This page represents your reaffirmation of the commitments set forth in the
Agreement from the date you signed the Agreement through the date that you sign
this reaffirmation, and you hereby agree that the release of claims pursuant to
Section ‎11 of the Agreement will be extended to cover any act, omission or
occurrence occurring up to and including the date you sign this
reaffirmation.   You will have seven (7) days following your execution of this
reaffirmation to revoke your signature by notifying, in writing, to Daniel
Moore, Chairman, of this fact within such seven (7) day period.

I ratify and reaffirm the commitments set forth in the Agreement:

 

 

_____________________________________________________

Doug KeareDate

 

 

--------------------------------------------------------------------------------

 

SCHEDULE C

 

Older Workers Benefit Protection Act Disclosure

 

The following information is provided in accordance with the Older Workers
Benefit Protection Act (“OWBPA”) and the Age Discrimination in Employment Act
(“ADEA”).  

 

Unit Covered by the Program:

The decisional unit includes members of senior management for ViewRay, Inc. (the
“Decisional Unit”).

 

Eligibility Factors for the Program:

All persons who are being separated are selected for the program and eligible
for severance benefits, provided they execute a separation agreement and general
release (the “Agreement”) in the form provided to them by the Company.  The
persons who are being separated were selected based on reasons related to
business needs, attempts to increase efficiencies, and other business concerns.

 

Time Limits Applicable to the Program:

The layoff is being announced and implemented on July 22, 2018.  All persons who
are being offered consideration under the Agreement must sign and return the
Agreement within the applicable consideration period in order to receive
severance benefits.        

 

Persons Selected For Separation:

The following is a listing of the job titles and ages of persons who were and
were not selected for separation and the offer of severance benefits in exchange
for signing the Agreement:

 

Individuals Selected for Separation:

Title

Age

Chief Executive Officer

53

Chief Operating Officer

53

 

Individuals Not Selected for Separation:

Title

Age

Chief Scientific Officer

47

Chief Financial Officer

56

Chief Medical Officer

54

Vice President and Chief Counsel

59

Senior Vice President of Marketing

50

 

 